Fourth Court of Appeals
                                            San Antonio, Texas
                                                     June 26, 2018

                                                No. 04-18-00126-CV

                           IN RE NEWPORT CLASSIC HOMES, L.P. L.L.C.

                                         Original Mandamus Proceeding1

                                                        ORDER

Sitting: Sandee Bryan Marion, Chief Justice
         Karen Angelini, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice2
         Patricia O. Alvarez, Justice (recused)
         Luz Elena D. Chapa, Justice (recused)
         Irene Rios, Justice2

         On June 6, 2018, relator filed a Motion for En Banc Reconsideration. The court requests
a response from the real party in interest. See TEX. R. APP. P. 49.2; 52.9. Any response must be
filed in this court no later than July 12, 2018.


           It is so ORDERED on June 26, 2018.
                                                                                PER CURIAM



           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2014-CI-02113, styled Rafael Lagunes v. Newport Classic Homes, L.P.,
LLC., et al., pending in the 57th Judicial District Court, Bexar County, Texas. The Honorable Rosie Alvarado
signed the order at issue in this proceeding.
2
    Justice Martinez and Justice Rios dissent to the request for a response.